Per Curiam.»
In Brantingham's case, (Cole. Cases, 42, July term, 1796.) the plaintiff, after an application for a supersedeas, and before the time of appearance before the judge, charged the defendant in execution, and then, on the hearing, showed thht for cause; and all the judges held it to be sufficient. They were of opinion that the intent of the statute was to enable the defendant to put the plaintiff to his election, either to take the person of the defendant in execution, or to resort to his estate* The present case comes within the reason of that decision. The court are, therefore, of opinion, that the supersedeas ought to be refused.
Rule refused.